Case: 4:20-cv-01700-RLW Doc. #: 1 Filed: 12/01/20 Page: 1 of 3 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

ZELLNER McCALISTER,
Case No.: 4:20-cv-01700

)
)
Plaintiff, )
) JURY TRIAL REQUESTED
V. )
) Removed from Circuit Court of
TARGET CORPORATION, ) St. Louis County, Missouri
)
Defendant. )

NOTICE OF REMOVAL

COMES NOW Defendant, TARGET CORPORATION, by and through its attorneys,
BETH C. BOGGS and BOGGS, AVELLINO, LACH & BOGGS, L.L.C., pursuant to 28
U.S.C. Section 1441 and 28 U.S.C. Section 1446, and for its Notice of Removal, states to
the Court as follows:

1: This action entitled Zellner McCalister v. Target Corporation was
commenced on or about October 15, 2020, in the County of St. Louis, Twenty-First Judicial
Circuit Court, State of Missouri.

2. The attached Petition was served on Target Corporation on November 2,
2020.

Bs Upon information and belief, Defendant state that Plaintiff is a resident of the
State of Missouri, as pled in Plaintiff’s Petition, Paragraph 2.

4, Defendant, Target Corporation, is incorporated in the State of Minnesota and
has its principal place of business in the State of Minnesota. Thus, for purposes of

diversity, Defendant is a citizen of the State of Minnesota.

Case No.: 4:20-cv-01700 Page 1 of 3
Case: 4:20-cv-01700-RLW Doc. #: 1 Filed: 12/01/20 Page: 2 of 3 PagelD #: 2

5. Defendant asserts that complete diversity exists, as Defendant is a citizen of
the State of Minnesota and has its principal place of business in the State of Minnesota.
See 28 U.S.C. Section 1332(c)(1).

6. This is an action over which this Court has original jurisdiction under the
provisions of 28 U.S.C. Section 1332, in that the matter in controversy, exclusive of interest
and costs, exceeds the sum of $75,000.00 and is between citizens of different states. The
Plaintiff claims a knee injury from a slip and fall, which Plaintiff claims has required
surgery.

I. Plaintiff has incurred medical bills in excess of $75,000.00.

8. Copies of all processes, pleadings, orders, records, and proceedings in St.
Louis County are attached to this Notice of Removal.

9. Defendant has filed this Notice of Removal within 30 days after the service
of the Petition, from which it was ascertained that this case was removable.

WHEREFORE, Defendant, TARGET CORPORATION, respectfully requests that this
Court acknowledge jurisdiction over this action and allow removal thereto to this Court for
determination of all issues involved herein.

DEFENDANT DEMANDS TRIAL BY JURY

Case No.: 4:20-cv-01700 Page 2 of 3
Case: 4:20-cv-01700-RLW Doc. #: 1 Filed: 12/01/20 Page: 3 of 3 PagelD #: 3

Respectfully submitted,
TARGET CORPORATION

By:_/s/ Beth C. Boggs
Beth C. Boggs, #43089-MO
BOGGS, AVELLINO, LACH & BOGGS, L.L.C.
9326 Olive Blvd., Suite 200
St. Louis, MO 63132
(314) 726-2310 Telephone
(314) 726-2360 Facsimile
bboggs@balblawyers.com
Attorneys for Defendant

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing
document was electronically filed with the Clerk of the United States District Court, Eastern
District of Missouri, by using the Court’s CM/ECF Electronic Filing System this 1* day of
December, 2020, with an electronic copy to be served upon the following:

Christopher K. Geldmacher, #48279
SAUTER ® SULLIVAN @ LLC

3415 Hampton Avenue

St. Louis, MO 63139

(314) 768-6800 Telephone

(314) 781-2726 Facsimile
cgeldmacher@ss-law.net

Attorney for Plaintiff

hier a. Loeibe

ZALOK_data\2200\032\Notice of Removal.docx\BCB\tg

Case No.: 4:20-cv-01700 Page 3 of 3
